                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

TARA GRIM                                             *

                Plaintiff,                            *   Case No.: 1:18-cv-3864-ELH

       v.                                             *

BALTIMORE POLICE DEPARTMENT, et, al.                  *

                                                      *
                Defendants.
   *        *     *      *         *      *      *        *      *       *      *       *          *

                         NOTICE OF SUBSTITUTION OF COUNSEL

Dear Sir or Madam Clerk,

       Please withdraw the appearance of Jason G. Downs, Esq. and substitute the appearance of

Tiffani S. Collins, Esq. as counsel on behalf of Plaintiff, only, in the above captioned matter.


Respectfully submitted,
 DOWNS COLLINS, P.A.                                  COLLINS LEGAL GROUP, LLC


__________________________                            _________________________
Jason G. Downs, Esquire                               Tiffani S. Collins, Esquire
CPF No.: 0912150222                                   CPF No.: 0812180179
Bar No.: 29575                                        Bar No.: 29274
20 S. Charles Street, Suite 901                       20 S. Charles Street, Suite 901
Baltimore, Maryland 21201                             Baltimore, Maryland 21201
O: (410) 462-4529                                     O: (410) 462-4529
F: (410) 995-7200                                     F: (410) 995-7200
Jason@downscollins.com                                Tiffani@tcollinslaw.com
                                                      Counsel for Plaintiff
                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

TARA GRIM                                           *

                Plaintiff,                          *   Case No.: 1:18-cv-3864-ELH

       v.                                           *

BALTIMORE POLICE DEPARTMENT, et, al.                *

                                                    *
                Defendants.
   *        *     *      *         *     *     *        *     *       *      *       *     *

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of October 2019 a copy of the foregoing

Notice of Substitution of Counsel was filed via ECF and served on all counsel of record.




                                                    _________________________
                                                    Tiffani S. Collins, Esquire
                                                    CPF No.: 0812180179
